 


109 HR 2796 IH: DNA Fingerprinting Act of 2005
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2796 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To expand the use of DNA for the identification and prosecution of sex offenders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the DNA Fingerprinting Act of 2005. 
2.Expanding use of DNA to identify and prosecute sex offenders 
(a)Expansion of National DNA index systemSection 210304 of the DNA Identification Act of 1994 (42 U.S.C. 14132) is amended— 
(1)in subsection (a)(1)(C), by striking , provided and all that follows through System; and 
(2)by striking subsections (d) and (e). 
(b)DNA sample collection from persons arrested or detained under Federal authority 
(1)In generalSection 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by striking The Director and inserting the following: 
 
(A)The Attorney General may, as provided by the Attorney General by regulation, collect DNA samples from individuals who are arrested or detained under the authority of the United States. The Attorney General may delegate this function within the Department of Justice as provided in section 510 of title 28, United States Code, and may also authorize and direct any other agency of the United States that arrests or detains individuals or supervises individuals facing charges to carry out any function and exercise any power of the Attorney General under this section. 
(B)The Director; and 
(ii)in paragraphs (3) and (4), by striking Director of the Bureau of Prisons each place it appears and inserting Attorney General, the Director of the Bureau of Prisons,; and 
(B)in subsection (b), by striking Director of the Bureau of Prisons and inserting Attorney General, the Director of the Bureau of Prisons,. 
(2)Conforming amendmentSubsections (b) and (c)(1)(A) of section 3142 of title 18, United States Code, are each amended by inserting and subject to the condition that the person cooperate in the collection of a DNA sample from the person if the collection of such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) after period of release. 
(c)Tolling of statute of limitations in sexual abuse casesSection 3297 of title 18, United States Code, is amended by striking except for a felony offense under chapter 109A,. 
 
